Per Curíam.—
The rule in this case is made absolute. A judgment of nonsuit, where the plaintiff is called to trial and does not answer, is essentially a judgment by default. The defendant, by payment of the amount claimed before trial, admits the plaintiff’s cause of action, and the plaintiff’s receipt of the debt, accompanied by proof of his want of knowledge as to the effect it might produce as to the costs, presents a case for the equitable interference of the court, which will be exercised in all cases under the common law jurisdiction and discretion of the court, there being no prohibitory provisions of our acts of assembly, and where the application is seasonable, that is to say without unreasonable delay.
Rule absolute.